UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

§§ §,i § Br
lisa :z@z@@§

C|er§151 F.3d 1036, 1042 (D.C. Cir. 1998)
( § 23-110 is exclusive remedy for such challenges). Under the local statute, an "application for a
writ of habeas corpus in behalf of a prisoner who is authorized to apply for relief by motion
pursuant to this section shall not be entertained by . . . any Federal . . . court if it appears . . . that
the Superior Court has denied him relief, unless it also appears that the remedy by motion is

inadequate or ineffective to test the legality of his detention." D.C. Code § 23-1 l()(g). Unlike

other prisoners convicted in state courts or those convicted in a United States District Court,
"District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum [under either 28
U.S.C. § 2254 or § 2255] unless [the prisoner shows that] the local remedy is inadequate or
ineffective to test the legality of his detention." Garris v. Lz`na’say, 794 F.2d 722, 726 (D.C. Cir.)
(intemal footnote and quotation marks omitted); see Byra’ v. Henderson, 119 F.3d 34, 36-37
(D.C. Cir. 1997) ("ln order to collaterally attack his sentence in an Article lll court a District of
Columbia prisoner faces a hurdle that a federal prisoner does not.")
Except in rare circumstances not applicable here, see, e.g., Streater v. Jackson, 691 F.2d
1026, 1027-28 (D.C. Cir. 1982), "Section 23-110 has been found to be adequate and effective
because it is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C.
1992); accord Blair-Bey v. Quick, 151 F.3d at 1042 (describing § 23-110 remedy as "analogous
to 28 U.S.C. § 2255 for prisoners sentenced in D.C. Superior Court who wished to challenge
their conviction or sentence."). As the court of appeals said in Garris v. Lz'ndsay:
ln determining whether the local remedy is ‘inadequate or ineffective,’ we
are guided by judicial interpretations of the statutory provisions enabling federal
prisoners to challenge their convictions. The federal and local statutes are nearly
identical in language, and functionally they are equivalent. The remedy now
available to District of Columbia prisoners was pattemed after that conferred upon
federal prisoners, and both remedies are commensurate with habeas corpus. That
judges of the Superior Court do not have the tenure and salary protection afforded
federal judges does not call for a different conclusion. ‘[T]he judges of the
Superior Court of the District of Columbia must be presumed competent to decide

all issues, including constitutional issues, that routinely arise in the trial of
criminal cases.’

Garrz`s v. Lz'ndsay, 794 F.2d at 726 (quotz`ng Swal`n v. Pressley, 430 U.S.372, 382-83 (1977))
(footnotes omitted). The mere denial of relief by the local courts does not render the local
remedy inadequate or ineffective. See id. at 727; Charles v. Chana'ler, 180 F.3d 753, 756-58 (6th
Cir. l999) (citing cases); Wilson v. Ojj‘ice of the Chairperson, 892 F. Supp. 277, 280 (D.D.C.

1995).

Petitioner has not claimed that his remedy by motion under § 23-110 is inadequate or
ineffective to test the legality of his detention. The Court therefore concludes that this action

must be dismissed for lack of jurisdiction. A separate order accompanies this memorandum

Uw~

Date: United States District Judge

WW@?

opinion.